PER CURIAM.
In these two case's, arising under the tariff act of 1897, the articles imported are, respectively, steel calks, for insertion in horseshoes, and ball bearings, consisting of raceways and balls, for use in automobiles. Nothing needs to be done to either to fit it for immediate use. The calk is merely screwed into the threaded hole provided in the shoe; the ball bearing is merely assembled with the *738other parts to make up an automobile. We are satisfied that both are covered by our recent decision in Morris & Co. v. U. S., 174 Fed. 656 (Dec. 7, 1909), and not to be included within the provisions of paragraph 135.
The decisions in both cases are affirmed.